   6:19-cv-01371-TMC-JDA          Date Filed 05/10/19    Entry Number 1      Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Dameka Aiken,                              )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )        Case No.: 6:19-cv-01371-TMC-JDA
                                           )
Zax, LLC d/b/a “Zaxby’s”                   )
                                           )
                                           )
                     Defendant.            )
                                           )

                                  NOTICE OF REMOVAL

       Defendant Zax, LLC d/b/a “Zaxby’s,” submits this Notice of Removal to the United States

District Court for the District of South Carolina, Greenville Division. In support of removal,

Defendant shows as follows:

       1.     Plaintiff filed a civil action against Zaxby’s in the Court of Common Pleas for

Greenville County, South Carolina, on April 02, 2019, Civil Action No. 2019-CP-23-01731.

       2.     The Complaint was served on Defendant on April 22, 2019.

       3.     This Notice of Removal is being filed and served within thirty (30) days of

Defendant’s receipt of the Summons and Complaint in accordance with 28 U.S.C. §1446(b).

       4.     A copy of all process and pleadings served upon Defendant is attached hereto as

Exhibit A in accordance with 28 U.S.C. § 1446(a).

       5.     A copy of this Notice of Removal is being filed with the Clerk of the Greenville

County Court of Common Pleas and served upon Plaintiff’s counsel of record, as required by 28

U.S.C § 1446(d) and Local Civil Rule 83.IV.01 DSC.
    6:19-cv-01371-TMC-JDA           Date Filed 05/10/19      Entry Number 1        Page 2 of 6




                                  Federal Question Jurisdiction

       6.      This Court has original jurisdiction over this action by virtue of 28 U.S.C. § 1331

because it involves claims arising under the laws of the United States. More specifically, this

Court has original jurisdiction of this action because Plaintiff’s only claims are pursuant to 42

U.S.C. § 1981 (“Section 1981”). (Compl. ¶¶ 3, 11-16.)

       7.      Therefore, this action could originally have been brought before this Court pursuant

to 28 U.S.C. § 1331 and may be removed by Defendant pursuant to 28 U.S.C. § 1441.

                                      Diversity Jurisdiction

       8.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

because there is diversity of citizenship, the amount in controversy exceeds $75,000 (exclusive of

interest and costs), and Defendant is not a citizen of the State in which the action was brought.

       9.      On information and belief, based in part on the allegations set forth in Paragraph 1

of the Complaint, Plaintiff is a citizen and resident of the State of South Carolina, was at the time

of the filing of the Complaint, and has been at all intervening times.

       10.     Defendant owns and operates a chain of restaurants that maintains its main office

and principal place of business in Georgia.

       11.     Although Plaintiff’s claims seek unspecified damages, it is facially apparent from

the Complaint that the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

       12.     This Court has made clear that “[t]he amount in controversy is determined by

considering the judgment that would be entered if [Plaintiffs] prevailed on the merits of the case

as it stands at the time of removal.” Mattison v. Wal-Mart Stores, Inc., No. 6:10-cv-01739-JMC,

                                                 2
    6:19-cv-01371-TMC-JDA            Date Filed 05/10/19       Entry Number 1         Page 3 of 6




2011 U.S. Dist. LEXIS 11634, *4 (D.S.C. Feb. 4, 2011). “According to the United States Supreme

Court, where both actual and punitive damages are allegedly recoverable under a complaint, ‘each

must be considered to the extent claimed in determining jurisdictional amount.’” Id. at *5 (quoting

Bell v. Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943)).

       13.     Under her claims, Plaintiff is seeking to recover all of the following types of

damages: “compensatory and punitive damages, attorney fees, expenses, and costs, prejudgment

and post-judgment interest.” (Compl. ¶ 13).

       14.     The types of damages Plaintiff is seeking herein are similar to unspecified damage

claims that this Court and the United States Court of Appeals for the Fourth Circuit have held to

be sufficient to establish the amount in controversy requirement. See Mattison, 2011 U.S. Dist.

LEXIS 11634 at *6 (noting as follows in holding the jurisdictional amount to be present: “As in

the instant case, the complaint at issue in Ellenburg, ‘sought actual incidental, consequential, and

punitive damages on the common law claims . . . [t]he complaint, however, stated no dollar amount

. . . of damages claimed.’”) (quoting Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 200

(4th Cir. 2008)).

       15.     Plaintiff’s “request for punitive damages alone, which are properly considered for

purposes of determining the amount in controversy, makes it difficult for [Plaintiff] to prove [he]

could not possibly recover the jurisdictional limit were [he] to prevail at trial.” Id. at *10; see also

Woodward v. Newcourt Comm. Fin. Corp., 60 F. Supp. 2d 530, 532 (D.S.C. 1999) (“[Plaintiff’s]

claim for punitive damages alone makes it virtually impossible to say that the claim is for less than

the jurisdictional amount.”).



                                                   3
    6:19-cv-01371-TMC-JDA           Date Filed 05/10/19      Entry Number 1        Page 4 of 6




       16.     In removal actions, a defendant need only allege a short and plain statement

establishing the amount in controversy. See Mattison, 2011 U.S. Dist. LEXIS 11634 at *6-8

(holding that a defendant’s obligations regarding establishing the jurisdictional amount is

essentially the same as a plaintiff’s jurisdictional pleading standards in a complaint) (citing

Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 200 (4th Cir. 2008)). Defendant has

satisfied this requirement. Accordingly, the amount in controversy exceeds $75,000.

       17.     Based on the presence of complete diversity between the parties and the

establishment of the amount in controversy requirement, this matter could have originally been

brought before this Court pursuant to 28 U.S.C. § 1332 and may be removed by Defendants

pursuant to 28 U.S.C. § 1441(a).

                                             VENUE

       18.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as

it is in the district and division embracing the place where the state action was pending.

                      CONSENT AND REMOVAL REQUIREMENTS

       19.     Pursuant to 28 U.S.C. § 1446(a), Defendant has attached herewith, and incorporated

by reference, a copy of the Summons and Complaint filed in this action on April 02, 2019.

       20.     Written notice of the filing of this Notice of Removal will be given to Plaintiff as

required by law.

       21.     A true copy of this Notice of Removal is being filed with the Clerk of Court for the

Court of Common Pleas, Greenville County, South Carolina, as required by law.




                                                 4
   6:19-cv-01371-TMC-JDA         Date Filed 05/10/19     Entry Number 1      Page 5 of 6




       WHEREFORE, Defendant prays that the action now pending in the Greenville County

Court of Common Pleas be removed to the United States District Court of the District of South

Carolina, Greenville Division.

       Dated this 10th day of May, 2019.

                                                  Respectfully submitted,


                                                  OGLETREE, DEAKINS, NASH,
                                                   SMOAK & STEWART, P.C.

                                           By:    /s/ Phillip A. Kilgore
                                                  Phillip A. Kilgore (Fed. ID 2329)
                                                  M. Brooks Miller (Fed. ID 11527)
                                                  300 North Main Street, Suite 500
                                                  Greenville, South Carolina 29601
                                                  Phone: (864) 271-1300
                                                  Fax: (864) 235-8806
                                                  phillip.kilgore@ogletree.com
                                                  brooks.miller@ogletree.com

                                                  Attorneys for Defendant




                                             5
    6:19-cv-01371-TMC-JDA             Date Filed 05/10/19      Entry Number 1        Page 6 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Dameka Aiken,                                  )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Case No.: 6:19-cv-01371-TMC-JDA
                                               )
Zax, LLC d/b/a “Zaxby’s”                       )
                                               )
                                               )
                       Defendant.              )
                                               )

                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing NOTICE OF REMOVAL

has been served upon Plaintiff on this 10th day of May, 2019, by depositing a copy thereof in the

United States Mail, with sufficient postage affixed thereto, addressed to Plaintiff’s address as listed

on the Complaint:


Brian P. Murphy, Esq.
Stephenson & Murphy, LLC
207 Whitsett Street
Greenville, South Carolina 29601

                                                               /s/ Phillip A. Kilgore

                                                                                             38308381.1




                                                   6
